Citation Nr: 0511599	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1990.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the veteran's claims for a rating in 
excess of 10 percent for her service-connected maxillary 
sinusitis with allergic rhinitis, and a May 2004 rating 
decision that denied her claim for service connection for 
fibromyalgia.  

The veteran also appealed that part of the RO's January 2001 
decision that denied her claim for a rating in excess of 30 
percent for migraine headaches.  A March 2003 supplemental 
statement of the case (SSOC) reflects that the RO continued 
its denial of an evaluation in excess of 10 percent for 
sinusitis, but assigned a separate  10 percent rating for the 
veteran's allergic rhinitis and increased the rating for the 
veteran's migraine headaches from 30 to 50 percent.  In a 
statement received by the RO in January 2005, the veteran 
indicated that he was satisfied with these latter ratings and 
no longer wished to pursue the appeals for higher ratings for 
his allergic rhinitis and headaches.  The Board finds that 
the veteran has withdrawn these issues from appellate status.  
38 C.F.R. § 20.204 (2004).  Thus, the only claims that remain 
on appeal are as styled on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
any findings that were attributed to fibromyalgia; the 
medical evidence shows that fibromyalgia was first suspected 
and diagnosed approximately twelve years after her separation 
from service; there is no competent evidence that any of the 
physical symptoms noted in her service medical records were 
early manifestations of fibromyalgia, or that her 
fibromyalgia is causally linked to any incident of or finding 
recorded during her active service. 

3.  The medical evidence shows that the veteran's maxillary 
sinusitis results in complaints of continuous congestion and 
essentially constant post-nasal drainage, and requires some 
treatment with antibiotics; it does not result in three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-capacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6513 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed one of her claims before the enactment of 
the VCAA and one after.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to her claims.  
Discussions in the January 2001 rating decision, the June 
2002 statement of the case (SOC), and various supplemental 
statements of the case (SSOCs) adequately informed her of the 
information and evidence needed to substantiate all aspects 
of her increased evaluation claim.  Discussions in the May 
2004 rating decision and the June 2004 SOC adequately 
informed her of the information and evidence needed to 
substantiate all aspects of her service connection claim.

VCAA notice letters dated in April 2003 (regarding the 
veteran's sinusitis claim) and May 2004 (regarding the 
veteran's fibromyalgia claim) informed the veteran of the 
VCAA's implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the May 2004 rating decision 
denying service connection for fibromyalgia.  VCAA notice was 
not provided to the veteran before the rating January 2002 
rating decision on appeal denying an increased evaluation for 
maxillary sinusitis.  However, the Board finds that the 
timing of the notice did not prejudice the veteran.  During 
the pendency of this claim she has been afforded numerous 
opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The September 2003 letter 
regarding the veteran's sinusitis claim requested that she 
"[p]lease notify us of any records you believe are relevant 
to establishing your claim."  The February 2005 letter to 
the veteran informing her that her claims had been certified 
to the Board informed her that she could submit additional 
evidence within 90 days form the date of the letter, or until 
the Board issued its decision in the case, whichever came 
first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records, and all available post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records are negative for any 
findings that were attributed to fibromyalgia.  The post-
service medical evidence shows that it was not suspected or 
diagnosed until more than a decade from her separation from 
service and there is no competent evidence suggesting a 
causal link between the veteran's fibromyalgia and her 
service..  Under these circumstances, there is no duty to 
provide an examination or seek an opinion with regard to the 
service connection claim on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As to the 
appropriate rating for her sinusitis, VA conducted 
examinations in November 2000 and March 2004, which, when 
considered with the other relevant medical evidence of 
record, provides an adequate factual basis upon which to 
resolve this issue.  That is, there are sufficient medical 
findings to rate the disability.  Thus, there is no duty to 
seek any additional medical opinion with regard to either 
claim on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran has offered contentions with respect to both of 
her claims in correspondence, and during a January 2003 
hearing with respect to her sinusitis claim.  The Board will 
address her contentions together for the sake of clarity.  
The veteran contends that she suffered from fibromyalgia 
during service.  She notes that it is a difficult disease to 
diagnosis.  She states that during service she suffered from 
headaches, irritable bowel (syndrome), an infected 
gallbladder, stomach pain, neck pain, shoulder pain and upper 
and lower back pain.  The veteran has submitted statements 
from several fellow veterans who knew her during active duty.  
They variously contend that during service the veteran had 
headaches, neck pain, and shoulder pain.

The veteran also maintains that the current evaluation 
assigned for her maxillary sinusitis does not adequately 
reflect the severity of that disability.  She contends that 
it results in frequent sinus drainage and sinus headaches 
that never completely resolve.  During her hearing, she said 
that she had been on antibiotics and steroids 3 times in the 
last several months and had 4 or 5 treatment in the last 
year.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records provide that she 
complained of back pain on 5 occasions.  Two of these 
complaints were related to urinary tract infections (UTIs).  
She also received treatment for migraine headaches and 
sinusitis, and had her gallbladder removed.  The veteran's 
separation report of medical history indicates cramps in the 
legs, foot trouble, frequent or severe headaches, gall 
bladder or gallstones, stomach, liver or intestinal trouble, 
and frequent indigestion.  She noted that she was healthy 
except for recurring migraines and sinusitis.  She also noted 
that both her knees hurt when sitting or standing for a 
prolonged period.  The report of the veteran's separation 
medical examination reflects that all pertinent clinical 
evaluations were normal.  The report lists no pertinent 
defects or diagnoses other than migraine headaches.  

The report of an October 2000 VA neurological examination 
provides that the veteran's VA treatment records were 
reviewed.  These records showed several instances of 
treatment for allergies, allergic rhinitis and sinusitis in 
1999 and 2000.  The report is negative as to the veteran's 
complaints with respect to her sinusitis.  The pertinent 
diagnosis was sinusitis and allergic rhinitis, for which the 
veteran was receiving desensitization injection in a VA 
allergy clinic.  

The report of a November 2000 VA examination provides that 
the veteran complained of sneezing, headaches, postnasal 
drainage and frontal headaches radiating to the back of her 
head.  She reported having 4 to 5 bouts of sinusitis, 
requiring antibiotics, a year.  She was not incapacitated 
during the episodes and could work.  The report provides the 
results of pertinent physical examination.  The resulting 
diagnosis was history of allergic rhinitis predating her 
active service, according the her history, and possible 
sinusitis.  The examiner opined that her headaches had their 
etiology in tension headaches rather than sinus headaches.  
The examiner noted that he had requested a CT scan of the 
veteran.  The report of the corresponding CT scan indicated 
that there was no evidence of sinus disease.  The final 
diagnosis was allergic rhinitis, no evidence of sinusitis.  

VA treatment records dated from 1995 to 2004 show that the 
veteran was treated for a variety of conditions, including 
fibromyalgia, migraines, allergies and sinusitis in 2003 and 
2004.  The earliest mention of fibromyalgia was an August 
2002 record reflecting that fibromyalgia was suspected when 
the veteran had muscle spasms in the neck and back, with 
multiple trigger points in the scapula and trapezius area.  
The first diagnosis of fibromyalgia was a January 2003 record 
providing that the veteran was being treated for fibromyalgia 
that was aggravated by work-related stress.  Each of her 
airways were described as patent in December 2003.  In 
February 2004, the veteran was diagnosed with sinusitis.  At 
that point her nasal mucosa was edematous and erythematous.

Various private treatment records dated during the late 
1990's are negative for fibromyalgia.  An October 2003 
private medical report from a physician at an internal 
medicine and heart practice provides that he had treated the 
veteran from 1991 to 1993 for unspecified ailments but the 
physician noted that the veteran's medical records were not 
available.  
,
The report of a March 2004 VA examination conducted in 
connection with the veteran's sinusitis claim provides that 
the examiner reviewed the veteran's claims file.  The veteran 
reported a continuous congested sensation in the both sides 
of the nose, post-nasal drainage "all the time", and 
occasional purulent discharge that was frequent, thick and 
clear.  She had been treated with antibiotics for sinus 
infection twice in the past year, with no incapacitation.  
She had no dyspnea on exertion, and was treated with Allegra 
orally, an oral decongestant, Flonase nasal spray and weekly 
allergy desensitization shots.  She reported frontal and 
maxillary sinus pressure headaches several times a week.  Her 
symptoms were year-round.  

On physical examination, the veteran had 90 percent airflow 
in and out of each nostril, described as only a slight 
decrease.  The diagnosis was chronic allergic rhinitis and 
chronic congestive sinusitis.  

Legal Analysis

Entitlement to Service Connection for Fibromyalgia.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for fibromyalgia.  

The post-service medical records provide a current diagnoses 
of fibromyalgia.  The veteran's service medical records, 
however, are negative for any symptoms or clinical findings 
that were attributed to fibromyalgia.  The veteran was 
evaluated and treated for headaches while on active duty but 
service-connection and a 50 percent rating is currently in 
effect for migraine headaches; her headaches during service 
were not attributed to fibromyalgia.  
It is pertinent to note that the medical evidence is negative 
for any evidence either relating the veteran's current 
diagnosis of fibromyalgia to her service, or identifying her 
in-service physical complaints as manifestations of 
fibromyalgia.  In this regard, the Board finds it significant 
that the earliest instances where fibromyalgia was suspected 
and diagnosed were approximately twelve years after her 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the veteran's own assertions that her 
fibromyalgia began during service, and that she suffered 
symptoms of fibromyalgia at that time.  The Board also 
recognizes the assertions by the veteran's lay witnesses as 
to her in-service symptoms.  A layperson is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As laypersons, however, the 
veteran and her witnesses are not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical diagnosis or etiology.  Espiritu, supra.  As a 
result, their assertions do not constitute competent medical 
evidence that the veteran's current fibromyalgia is causally 
related to her service, or that any symptoms she had during 
service were actually early symptoms of fibromyalgia.

Entitlement to an Increased Evaluation for Maxillary 
Sinusitis, 
Currently Evaluated as 10 Percent Disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Chronic maxillary sinusitis is evaluated under the General 
Rating Formula for Sinusitis, codified at 38 C.F.R. § 4.97.  
Diagnostic Code 6513.  The criteria provide a noncompensable 
evaluation where the disorder is detected by an x-ray only.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent 
evaluation is contemplated.  For a 30 percent evaluation, the 
claimant must be shown to have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
maxillary sinusitis.  The veteran's outpatient treatment 
records and VA examination reports are competent medical 
evidence against the claim.  The conclusion set forth in the 
November 2000 VA examination, that the veteran had no 
sinusitis, was based on current examination and clinical 
findings.  The notation in the March 2004 VA examination 
report, that the veteran had been treated with antibiotics 
for sinus infection twice in the past year, was based on a 
review of the veteran's claims file.  There are no competent 
opinions to the contrary of these VA examination findings.

While the treatment reports show that the veteran has sought 
treatment for her maxillary sinusitis, they do not show three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  See 
38 C.F.R. § 4.124a, Diagnostic Code 6513.  As noted in the 
introduction to this decision, the veteran was originally 
assigned a 10 percent evaluation for a disability 
characterized as maxillary sinusitis with allergic rhinitis.  
During this appeal, a separate 10 percent rating was granted 
for allergic rhinitis.  

The Board recognizes the veteran's own assertions as to the 
severity of her symptoms.  As noted, the veteran is competent 
to make such observations, see Falzone, supra, but is not 
competent to provide an opinion requiring medical knowledge, 
such as an opinion as to severity or whether a medical 
condition satisfied diagnostic or evaluative criteria.  
Espiritu, supra.  As a result, her own assertions do not 
constitute competent medical evidence that the symptoms of 
her maxillary sinusitis warrant the next highest rating of 30 
percent under Diagnostic Code 6513.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
maxillary sinusitis, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The medical evidence shows that the veteran has lost time 
from work due to her service-connected migraine headaches, 
but not her service-connected sinusitis.  The veteran 
withdrew a claim for an increased evaluation for migraines in 
January 2005 correspondence.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claims for service connection for fibromyalgia and a rating 
in excess of 10 percent for maxillary sinusitis, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for fibromyalgia is denied.

An evaluation in excess of 10 percent for maxillary sinusitis 
is denied.  



	                        
____________________________________________
	R. F. WILLLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


